Citation Nr: 1526010	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a foot disability manifested by swelling.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended in her July 2009 substantive appeal that she incurred the disabilities at issue as a result of service.  However, there is no post-service VA evaluation with nexus opinion on whether the Veteran currently has any of the disabilities at issue and, if so, whether any disability is causally related to service.  The veteran is not currently service connected for any disability.  Because the issue of entitlement to a TDIU is inextricably intertwined with the service connection issues remanded herein, it is also remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether she has migraine headaches that are causally related to service.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any migraine headaches diagnosed began in service, were caused by service, or are otherwise related to service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether she has a foot disability manifested by swelling that is causally related to service.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a foot disability manifested by swelling began in service, was caused by service, or is otherwise related to service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether she has heart disability that is causally related to service.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a heart disability began in service, was caused by service, or is otherwise related to service.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

4.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether she has a depressive disorder or other psychiatric disability that is causally related to service.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a depressive disorder began in service, was caused by service, or is otherwise related to service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

5.  The AMC/RO must notify the Veteran that it is her responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

6.  If one or more of the above disabilities are granted entitlement to service connection, the AMC/RO will arrange for review of the record by a vocational expert to obtain an opinion as to the effect that the Veteran's service-connected disabilities have on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  When offering this opinion the examiner must not consider the Veteran's age or any nonservice-connected disabilities.  A complete rationale for all opinions expressed must be provided.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO will readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

